Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 12/15/2021. Claims 1-13 and 15-27 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 9-12, filed 12/15/2021, regarding the rejection of claims 1-13 and 15-27 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant argues on page 10 that Stilman merely discloses balancing the robotics system by repositioning various components, such as the base, torso, and balancing members of the robot, to move the center of mass of the robot. In other words, applicant argues that Stilman merely discloses repositioning reactive to a force to be applied to the robotic system rather than generating the force to be applied at an end effector based on generated joint torques, wheel torque, and the wheel axle force. However, the robotic arm of Stilman is composed of balancing members, and so any repositioning of the balancing members at 135 of FIG. 1 can also include applying force at the end effector. This force is based on the generated torques discussed in more detail below. Applicant also argues on page 11 that Amino does not teach the generated wheel torque and wheel axle force, and that Amino does not teach or suggest generating the manipulation force to be applied at the end effector based on (i) the joint torques generated for the plurality of joints, (ii) the wheel torque, and (iii) the wheel axle force, and applying the manipulation force at the end-effector of the robot. However, as explained below, Stilman teaches that a torque can be applied to a wheel so that it remains stationary while absorbing the external force [paragraph 84, FIG. 9]. So while Amino is not used to teach this element, Stilman, the primary reference, does teach these elements. Applicant also argues on page 12 that Nagasaka fails to cure the deficiencies of Stilman, and therefor claims 2-4 and 16-18 should be allowable. However, Nagasaka does not need to teach the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13, 15, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stilman US 20110071677 A1 (“Stilman”), Yun et al. US 8849454 B2 (“Yun”), Amino et al. US 20110054681 A1 (“Amino”), and Bosscher et al. US 20110066282 A1 (“Bosscher”).
	Regarding Claim 1. Stilman teaches a method comprising:
	receiving, at data processing hardware of a robot, steering commands to perform a given task within an environment about the robot (Stilman teaches a robot that has a processing unit 630 [FIG. 6] that can process the acceleration and angular velocity data to determine a pitch of the base 110 as well as a velocity at which the pitch is changing [FIG. 1 number 110, paragraph 64]. This processor can direct controllers of the ground contacting assembly to move the ground-contacting assembly (shown as a wheel in FIG. 1) to relocate the target on, or towards, the center of mass of the robotic system [FIG. 1, paragraph 96]. Stilman also teaches a balance system designed to balance the robot even while the robot absorbs external forces, and maintain constant velocity through the instructions of a control unit [paragraph 61], which can be a remote control unit. Instructions from the balancing unit are then received by the processor [FIG. 6] to send commands to the controllers for the joint actuators), the robot comprising:
	an inverted pendulum body having a first end portion, a second end portion, and a plurality of joints (Stilman teaches a robotic system including a body with one or more balancing members, a balancing system, an actuated waist joint [paragraph 41, number 119 of FIG. 1] allowing the balancing member [referred to as the torso, paragraph 67, number 118 of FIG. 1] to swing in an inverted ;
	an arm coupled to the inverted pendulum body at a first joint of the plurality of joints, the arm comprising an end-effector configured to grasp an object (Stilman teaches that the balancing members can be arranged in a chain to form an articulated arm [paragraph 11]. The balancing member(s) can be connected together by joints, with the joint labeled 150 serving as the first joint where the arm connects to the body [number 150, FIG. 1]. The robotic arm can be used to support and hold a payload [paragraph 51] and can then carry the payload [paragraph 52]. Stilman teaches that the robotic arm can push a table or pull a door, which means that it must be capable of grasping a door or manipulating a table [paragraph 79] in addition to carrying and supporting a payload. FIG. 5A also shows the robot supporting a payload on an articulated arm [paragraph 18, FIG. 5A]);
	receiving, at the data processing hardware, movement constraints for each of the plurality of joints of the robot (Stilman teaches that, in contrast to other robots that will oscillate back and forth to remain balanced, the robotic system can apply hard constraints of movement on the wheel-assembly to maintain balance [paragraphs 32-33]. A 3D volume of “operational points” can be provided for the robotic system given any fixed location of the ground-contacting assembly [paragraph 33]. In some instances, one or more components can be given a repositioning priority over other components of the robotic system 100. For example, joints 150 and 119 associated with a first set of balancing members 135 can be required to remain fixed. For another example, joints 150 and 119 associated with a second set of balancing members can be disfavored, such that such balancing members are repositioned only if needed when repositioning of a third set of balancing members is insufficient to balance the robotic system [paragraph 74], which means that movement constraints can be applied to any or all of the plurality of joints of the robot. The reference teaches a statically unstable self-balancing robotic system that maintains an approximately constant velocity across a surface, the balancing system repeatedly accelerating at least one of the balancing members to produce a target torque on the robot system, wherein the target torque is calculated to balance the system, and the approximately constant velocity is zero [Claims 11 and 21]),
	receiving, at the data processing hardware, one or more manipulation inputs for the end-effector of the arm of the robot, the one or more manipulation inputs configured to manipulate the arm of the robot to perform the given task (Stilman teaches that the balancing member(s) can be connected together by joints, with the joint labeled 150 serving as the first joint where the arm connects to the body [number 150, FIG. 1]. The robotic arm can be used to support and hold a payload [paragraph 51]. The processing unit 630 can process angular velocity and acceleration data to determine a pitch of the base, and this information can be used to instruct one or more controllers to actuate joints in the arm [paragraph 64]);
	for each joint of the plurality of joints, generating, by the data processing hardware, a corresponding joint torque configured to control the robot to perform the given task, the joint torque satisfying the movement constraints based on (i) the one or more manipulation inputs, (ii) the wheel torque, and (iii) the wheel axle force; and
	generating, by the data processing hardware, a manipulation force to be applied at the end-effector, the manipulation force based on (i) the joint torques generated for the plurality of joints, (ii) the wheel torque, and (iii) the wheel axle force (Stilman teaches a repositioning system that can balance the robot by repositioning various components of the robot [paragraph 67]. The repositioning system can take into account anticipated forces, such as those that will be applied by the robot. For example, if the robotic system is instructed to push on a table or pull a door, such actions can be anticipated. If a force is to be applied, such force can be anticipated by the balancing system. Accordingly, the robot can prepare for such a force by repositioning one or more components of the robotic system to brace for the anticipated force [paragraph 70]. Repositioning the members at 135 that form the arm in FIG. 1 to receive an anticipated force means applying torques to the joints at 150 [FIG. 1, numbers 135 and 150]. Since the robotic arm is composed of balancing members, and so any repositioning of the balancing members at 135 of FIG. 1 can also include applying force at the end effector);
	controlling, by the data processing hardware, the robot to perform the given task using the joint torques generated for the plurality of joints, whereby performing the given task includes applying the manipulation force at the end-effector of the robot (Stilman teaches that the joints at 150 have at least one, and up to six degrees of freedom (plurality of joints), and each joint can be controlled by a motor or other actuator [paragraph 50], and while supporting a payload [paragraph 51], the arm can provide balance to the robot system while supporting the payload, and can even detect forces to determine how to balance the payload through the balance system of the robot [paragraph 52]. The balance system is designed to balance the robot even while the robot absorbs external forces, and maintain constant velocity through the instructions of a control unit [paragraph 61]. A sensing system including a gyroscope and an accelerometer detects angular velocity of the robotic system, the tilt, roll, and yaw of the base, and the accelerometer can sense accelerations, such as the force of gravity acting on the base [paragraph 63]. Stilman also teaches that the wheels of the robot can be axially aligned [paragraph 43], where the base in FIG. 1 clearly has two wheels connected by some sort of shaft or axle [FIG. 1], and the force of gravity acts upon the base as one of the forces that the accelerometer detects [paragraph 63].  The accelerometer and gyroscope are both components of the balancing system [FIG. 6]. Various data detected by the sensing system can be stored, at least temporarily, in the storage device [paragraph 63]. There is also an accelerating system that can provide balance to the robot by producing torque [paragraph 79]. After receiving data from the sensing system and in anticipation of forces affecting the robotic system, the accelerating system can accelerate the balancing members to produce a target torque on the robotic system to maintain or restore balance [paragraphs 79-80]. Torques are then applied to each joint according to a control law [paragraph 81]. The accelerating system can also drive the wheels of the robotic system to maintain balance [paragraph 12], and a torque can be applied to a wheel so that it remains stationary while absorbing the external force [paragraph 84, FIG. 9]. Repositioning the members at 135 that form the arm in FIG. 1 to receive an anticipated force means applying torques to the joints at 150 [FIG. 1, numbers 135 and 150]. Since the robotic arm is composed of balancing members, and so any repositioning of the balancing members at 135 of FIG. 1 can also include applying force at the end effector).
	Stilman does not teach:
	at least one leg having first and second ends, the first end coupled to the inverted pendulum body at a second joint of the plurality of joints.
	However, Yun teaches:
	at least one leg having first and second ends, the first end coupled to the inverted pendulum body at a second joint of the plurality of joints (Yun teaches at least one embodiment of a robot which balances on a support leg while stepping with a swing leg, forming a humanoid robot modeled as an inverted pendulum [Claim 16, Column 8, rows 46-56]. Further, FIGS. 11A, 11B, 16A, and 16B show the robot with a plurality of joints on each leg, and the specification teaches that in one embodiment, the humanoid biped robot has a human-like joint configuration with six degrees of freedom in each leg [Column 5, rows 2-6]. Each leg also has two end positions, one at the depicted top of the leg, and one at the foot [FIGS. 11A, 11B, 16A, and 16B]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with at least one leg having first and second ends, the first end coupled to the inverted pendulum body at a second joint of the plurality of joints as taught by Yun to allow a robot with legs instead of wheels to use Stilman’s dynamic balancing system.
	Stilman also does not teach:
	a drive wheel rotatably coupled to the second end of the at least one leg.
	However, Amino teaches:
	a drive wheel rotatably coupled to the second end of the at least one leg (Amino teaches a robot that has a pair of legs with two portions, with a drivable wheel attached at the tip of the lower leg portions [paragraph 13, FIG. 1]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with a drive wheel rotatably coupled to the second end of the at least one leg as taught by Amino so that a robot with legs and wheels can use Stilman’s dynamic balancing system.
	Stilman also does not teach: 
	based on the received steering commands, generating, by the data processing hardware, a wheel torque for the drive wheel of the robot and a wheel axle force at the drive wheel of the robot, the wheel torque and the wheel axle force generated to perform the given task;
	However, Amino teaches:
	based on the received steering commands, generating, by the data processing hardware, a wheel torque for the drive wheel of the robot and a wheel axle force at the drive wheel of the robot, the wheel torque and the wheel axle force generated to perform the given task (Amino teaches a wheel actuator at paragraph 43, number 15 for rotating in a direction of pitch axis in the figure at a lower end in the longitudinal direction of this lower frame 13 of spring, and a wheel 14, which is attached on an output axis of this wheel actuator 15. This serves as the axis for the drive wheels in paragraph 13. There is also a control instruction value outputting means which controls said actuator upon the basis of information regarding the angular velocity of the robot with respect to gravity provided by an inclination detecting means mounted on said body [paragraph 14]. A wheel actuator for rotating in a direction of pitch axis at the end of the shank [FIG. 5, number 15, paragraph 43]. The robot travels on the drivable wheels along a target angle and a target angular velocity based on instructions from a control instruction value outputting means [paragraph 14], which reads on the wheel torque and the wheel axle force generated to perform a given task).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with based on the received steering commands, generating, by the data processing hardware, a wheel torque for the drive wheel of the robot and a wheel axle force at the drive wheel of the robot, the wheel torque and the wheel axle force generated to perform the given task as taught by Amino so that the balancing method of Stilman can also utilize the drive wheel of the robot to maintain the robot’s balance.
	Stilman also does not teach: 
	the movement constraints comprising collision limitations configured to avoid collisions between portions of the robot.
	However, Bosscher teaches:
	the movement constraints comprising collision limitations configured to avoid collisions between portions of the robot (Bosscher teaches a robotic apparatus with a collision avoidance scheme, divided into “bodies,” which can be divided into two sets. The set of “robotic manipulator” bodies, R, are the bodies that are a part of the second robotic manipulator, while the set of “object” bodies, O, are the other bodies (including the first robotic manipulator) [paragraph 57]. For each robotic manipulator body in set R it is helpful to then determine the set of the bodies that could possibly collide with it [paragraph 58]. It is helpful to generate constraints on the allowed motion of the robot in order to avoid these collisions [paragraph 63]. In addition to avoiding collisions (both with the first robotic manipulator and with itself), it is helpful for the motion of the second robotic manipulator to not violate its joint angle limits or joint velocity limits. To effectuate this, a set of linear inequality constraints on the commanded velocity of the first robotic manipulator is created [paragraph 64]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with the movement constraints comprising collision limitations configured to avoid collisions between portions of the robot as taught by Bosscher so as to prevent portions of the robot from colliding with each other. 
	Regarding Claim 5. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 1.
	Stilman also teaches: 
	wherein the movement constraints comprise at least one of: 
	range of motion limitations for each of the plurality of joints; or 
	torque limitations for each of the plurality of joints (Stilman teaches that the constraints of the robot can include the provision of a 3D volume of “operational points” given any fixed location of the wheel assembly [paragraph 33]. Stilman also teaches that a Hamiltonian matrix and a Jacobian matrix can be used to determine an overall minimum for the motion of all the components of the robotic system, thereby applying a minimum limit for the torque of each of the plurality of joints [paragraph 91]).
	Regarding Claim 6. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 1.
	Stilman does not teach: 
	wherein the first end of the at least one leg is coupled to the second end portion of the inverted pendulum body. 
	However, Yun teaches:
	wherein the first end of the at least one leg is coupled to the second end portion of the inverted pendulum body (Yun teaches at least one embodiment of a robot which balances on a support leg while stepping with a swing leg, forming a humanoid robot modeled as an inverted pendulum [Claim 16, Column 8, rows 46-56]. Further, FIGS. 11A, 11B, 16A, and 16B show the robot with a plurality of joints on each leg, and the specification teaches that in one embodiment, the humanoid biped robot has a human-like joint configuration with six degrees of freedom in each leg [Column 5, rows 2-6]. Each leg also has two end positions, one at the depicted top of the leg, and one at the foot [FIGS. 11A, 11B, 16A, and 16B]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with wherein the first end of the at least one leg is coupled to the second end portion of the inverted pendulum body as taught by Yun to allow a robot with legs instead of wheels to use Stilman’s dynamic balancing system.
	Regarding Claim 7. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 1.
	Stilman also teaches: 
	wherein the robot further comprises a counter-balance body disposed on the inverted pendulum body and configured to move relative to the inverted pendulum body (Stilman teaches a robotic system including a body with one or more balancing members, a balancing system, an actuated waist joint [paragraph 41, number 119 of FIG. 1], and the balancing members can be configured to provide sufficient degrees of freedom so as to enable balancing the robotic system through either reposition or accelerating the balancing members [paragraph 49, FIG. 1, number 135]. This can even be achieved with two articulated arms that the balancing members can be connected to, and the arms move in relation to the pendulum body (the torso, number 118 of FIG. 1) and can even be attached to the pendulum, as shown in FIG. 1).
	Regarding Claim 8. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 7.
	Stilman also teaches: 
	wherein the counter-balance body is disposed on the first end portion of the inverted pendulum body (Stilman teaches that the balance members 135 are connected to the pendulum/body at the upper/first end, either directly at joint 150, or through intermediary arm 140, but the latter is not required [FIG. 1, paragraph 50], which correlates to the first end portion of the inverted pendulum body of the current application).
	Regarding Claim 9. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 7.
	Stilman also teaches: 
	wherein the counter-balance body is disposed on the second end portion of the inverted pendulum body (Stilman teaches that among the repositionable components that can be repositioned to maintain the robot’s balance is the base of the robot itself at 115 [FIG. 1, number 115, paragraph 67]. Various components are repositioned to restabilize the center of mass [paragraph 67]. The base is shown to be connected to the pendulum/body at the bottom/second end [FIG. 1, paragraph 67], which correlates to the second end portion of the inverted pendulum body of the current application).
	Regarding Claim 10. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 7.
	Stilman also teaches:
	wherein the plurality of joints of the inverted pendulum body comprises: the first joint coupling the arm to the inverted pendulum body (Stilman teaches a plurality of joints, where one joint at the first end of the inverted pendulum couples up to two articulated arms 140 to the inverted pendulum body, actuated by the joint at 150 [paragraph 50, FIG. 1]);
	a joint coupling the inverted pendulum body to the counter-balance body (Stilman teaches a plurality of joints, where an actuated waist joint at 119 connects the base of the robot at 115 to the robot torso at 118 [FIG. 1], where the base operates as a repositionable component that is repositioned to maintain the robot’s balance [paragraph 67]); and
	at least one arm joint coupling two members of the arm together (Stilman shows an arm composed of linked balancing members that are connected by joints labeled 150 [FIG. 1]).
	Stilman does not teach:
	the second joint coupling the first end of the at least one leg to the inverted pendulum body.
	However, Yun teaches:
	the second joint coupling the first end of the at least one leg to the inverted pendulum body (Yun teaches at least one embodiment of a robot which balances on a support leg while stepping with a swing leg, forming a humanoid robot modeled as an inverted pendulum [Claim 16, Column 8, rows 46-56]. Further, FIGS. 11A, 11B, 16A, and 16B show the robot with a plurality of joints on each leg, and the specification teaches that in one embodiment, the humanoid biped robot has a human-like joint configuration with six degrees of freedom in each leg [Column 5, rows 2-6]. Each leg also has two end positions, one at the depicted top of the leg, and one at the foot [FIGS. 11A, 11B, 16A, and 16B]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with the second joint coupling the first end of the at least one leg to the inverted pendulum body as taught by Yun to allow a robot with legs instead of wheels to use Stilman’s dynamic balancing system.
	Regarding Claim 11. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 10.
	Stilman also teaches:
	wherein the arm comprises: a first member having a first end and a second end, the first end of the first member coupled to the first end portion of the inverted pendulum body at the first joint (Stilman teaches that the articulated arms 140 show that the arms can be formed from multiple balancing members arranged in a chain [paragraph 11, FIG. 1]. The first of these members would have two ends, and is coupled to the inverted pendulum body at the first joint 150 [FIG. 1]. Alternatively, this first member may be thought of as the shoulder joint 155 of FIG. 1);
	a second member having a first end and a second end, the first end of the second member coupled to the second end of the first member at a first arm joint of the at least one arm joint (Stilman teaches that the second member of the articulated arms shown in FIG. 1 has two ends, the first of which is coupled with the second end of the first member at joint 150 [FIG. 1]); and
	a third member having a first end and a second end, the first end of the third member coupled to the second end of the second member at a second arm joint of the at least one arm joint (Stilman teaches that the third member of the articulated arms shown in FIG. 1 also has two ends, the first of which is coupled to the second arm member at the second end with another joint 150 [FIG. 1]).
	Regarding Claim 12. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 1.
	Stilman also teaches:
	wherein the at least one leg comprises: a right leg having first and second ends, the first end of the right leg prismatically coupled to the second end portion of the inverted pendulum body, the right leg having a right drive wheel rotatably coupled to the second end of the right leg; and a left leg having first and second ends, the first end of the left leg prismatically coupled to the second end portion of the inverted pendulum body, the left leg having a left drive wheel rotatably coupled to the second end of the left leg.
	However, Amino teaches:
	wherein the at least one leg comprises: a right leg having first and second ends, the first end of the right leg prismatically coupled to the second end portion of the inverted pendulum body, the right leg having a right drive wheel rotatably coupled to the second end of the right leg (Amino shows in FIG. 1 a right leg with two visible ends at number 7, referred to as the right thigh, and another piece referred to as the right shank at number 9 [FIG. 1, paragraph 31]. The right thigh is prismatically coupled to the body at number 3 of the same figure, and a wheel marked number 14 is rotatably coupled to the shank at number 15 of FIG. 5); and
	a left leg having first and second ends, the first end of the left leg prismatically coupled to the second end portion of the inverted pendulum body, the left leg having a left drive wheel rotatably coupled to the second end of the left leg (Amino shows in FIG. 1 a left leg with two visible ends at number 6, referred to as the left thigh, and another piece referred to as the left shank at number 8 [FIG. 1, paragraph 31]. The left thigh is prismatically coupled to the body at number 3 of the same figure, and a wheel marked number 14 is rotatably coupled to the shank at number 15 of FIG. 5).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with wherein the at least one leg comprises: a right leg having first and second ends, the first end of the right leg prismatically coupled to the second end portion of the inverted pendulum body, the right leg having a right drive wheel rotatably coupled to the second end of the right leg; and a left leg having first and second ends, the first end of the left leg prismatically coupled to the second end portion of the inverted pendulum body, the left leg having a left drive wheel rotatably coupled to the second end of the left leg as taught by Amino so that a robot with two legs and two drive wheels can use Stilman’s dynamic balancing system. 
	Regarding Claim 13. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 1.
	Stilman also teaches:
	wherein the manipulation inputs correspond to a force or an acceleration for the end-effector (Stilman teaches a sensing system that serves as a source of input for the storage device and the processing unit [paragraph 63]. The sensing system at 610 includes a gyroscope 612 and an accelerator 616 [FIG. 6], and the processing unit can process this information to determine how to balance the robotic system [paragraph 64]. This in turn allows the processing unit to instruct one or more controllers (640 of FIG. 6) to actuate joints (150 of FIG. 1) corresponding to the controllers, allowing the robot arm to reposition based on the pitch information to balance the robot system [paragraph 64], and as a result of the joint movement, the balancing members that make up the arm can be accelerated or repositioned to balance the robotic system. The robot arm, which can carry and support a payload [paragraphs 51-52] and can push a table or pull a door [paragraph 79] reads on the claim element of end-effector).
	Regarding Claim 15. Stilman teaches a robot comprising: an inverted pendulum body having a first end portion, a second end portion, and a plurality of joints (Teaches a robotic system including a body with one or more balancing members, a balancing system, an actuated waist joint [paragraph 41, number 119 of FIG. 1] allowing the balancing member [referred to as the torso, paragraph 67, number 118 of FIG. 1] to swing in an inverted pendulum motion, the torso is shown to have at least two ends [FIG. 1], and the reference discloses that the balancing members can be connected together by joints [paragraph 11, numbers 119 and 150 of FIG. 1]);
	an arm coupled to the inverted pendulum body at a first joint of the plurality of joints, the arm comprising an end-effector configured to grasp an object (Teaches that the balancing members can be arranged in a chain to form an articulated arm [paragraph 11]. The balancing member(s) can be connected together by joints, with the joint labeled 150 serving as the first joint where the arm connects to the body [number 150, FIG. 1]. The robotic arm can be used to support and hold a payload [paragraph 51]);
	data processing hardware; (Stilman teaches a robot that has a processing unit 630 [FIG. 6] that can process the acceleration and angular velocity data to determine a pitch of the base 110 as well as a velocity at which the pitch is changing [FIG. 1 number 110]); and
	memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
	receiving steering commands to perform a given task within an environment about the robot (Stilman teaches that the processing unit is connected to a storage device [FIG. 6, numbers 610 and 620]. The storage device receives input from the sensing system at 610 regarding the pitch of the base, along with velocities in the roll, tilt, and yaw of the base at 115 [paragraph 63], and this data is processed to issue instructions to actuate the joints at 150 and accelerate or reposition the balancing members to balance the robotic system, [FIG. 1, numbers 135 and 150]); 
	receiving movement constraints indicating movement limitations for each of the plurality of joints for the robot (Stilman teaches that, in contrast to other robots that will oscillate back and forth to remain balanced, the robotic system can apply hard constraints of movement on the wheel-assembly to maintain balance [paragraphs 32-33]. A 3D volume of “operational points” can be provided for the robotic system given any fixed location of the ground-contacting assembly [paragraph 33]. In some instances, one or more components can be given a repositioning priority over other components of the robotic system 100. For example, joints 150 and 119 associated with a first set of balancing members 135 can be required to remain fixed. For another example, joints 150 and 119 associated with a second set of balancing members can be disfavored, such that such balancing members are repositioned only if needed when repositioning of a third set of balancing members is insufficient to balance the robotic system [paragraph 74], which means that movement constraints can be applied to any or all of the plurality of joints of the robot. The reference teaches a statically unstable self-balancing robotic system that maintains an approximately constant velocity across a surface, the balancing system repeatedly accelerating at least one of the balancing members to produce a target torque on the robot system, wherein the target torque is calculated to balance the system, and the approximately constant velocity is zero [Claims 11 and 21]); 
	receiving manipulation inputs for the end-effector of the arm of the robot, the manipulation inputs configured to manipulate the arm of the robot to perform the given task (Stilman teaches that the balancing member(s) can be connected together by joints, with the joint labeled 150 serving as the first joint where the arm connects to the body [number 150, FIG. 1]. The robotic arm can be used to support and hold a payload [paragraph 51]. The processing unit 630 can process angular velocity and acceleration data to determine a pitch of the base, and this information can be used to instruct one or more controllers to actuate joints in the arm [paragraph 64]); and
	for each joint of the plurality of joints, generating a corresponding joint torque configured to control the robot to perform the given task, the joint torque satisfying the movement constraints based on (i) the manipulation inputs, (ii) the wheel torque, and (iii) the wheel axle force; 
	generating a manipulation force to be applied at the end-effector, the manipulation force based on (i) the joint torques generated for the plurality of joints, (ii) the wheel torque, and (iii) the wheel axle force (Stilman teaches a repositioning system that can balance the robot by repositioning various components of the robot [paragraph 67]. The repositioning system can take into account anticipated forces, such as those that will be applied by the robot. For example, if the robotic system is instructed to push on a table or pull a door, such actions can be anticipated. If a force is to be applied, such force can be anticipated by the balancing system. Accordingly, the robot can prepare for such a force by repositioning one or more components of the robotic system to brace for the anticipated force [paragraph 70]. Repositioning the members at 135 that form the arm in FIG. 1 to receive an anticipated force means applying torques to the joints at 150 [FIG. 1, numbers 135 and 150]. Since the robotic arm is composed of balancing members, and so any repositioning of the balancing members at 135 of FIG. 1 can also include applying force at the end effector); and 
	controlling the robot to perform the given task using the joint torques generated for the plurality of joints, whereby performing the given task includes applying the manipulation force at the end-effector of the robot (Stilman teaches that the joints at 150 have at least one, and up to six degrees of freedom (plurality of joints), and each joint can be controlled by a motor or other actuator [paragraph 50], and while supporting a payload [paragraph 51], the arm can provide balance to the robot system while supporting the payload, and can even detect forces to determine how to balance the payload through the balance system of the robot [paragraph 52]. The balance system is designed to balance the robot even while the robot absorbs external forces, and maintain constant velocity through the instructions of a control unit [paragraph 61]. A sensing system including a gyroscope and an accelerometer detects angular velocity of the robotic system, the tilt, roll, and yaw of the base, and the accelerometer can sense accelerations, such as the force of gravity acting on the base [paragraph 63]. Stilman also teaches that the wheels of the robot can be axially aligned [paragraph 43], where the base in FIG. 1 clearly has two wheels connected by some sort of shaft or axle [FIG. 1], and the force of gravity acts upon the base as one of the forces that the accelerometer detects [paragraph 63].  The accelerometer and gyroscope are both components of the balancing system [FIG. 6]. Various data detected by the sensing system can be stored, at least temporarily, in the storage device [paragraph 63]. There is also an accelerating system that can provide balance to the robot by producing torque [paragraph 79]. After receiving data from the sensing system and in anticipation of forces affecting the robotic system, the accelerating system can accelerate the balancing members to produce a target torque on the robotic system to maintain or restore balance [paragraphs 79-80]. Torques are then applied to each joint according to a control law [paragraph 81]. The accelerating system can also drive the wheels of the robotic system to maintain balance [paragraph 12], and a torque can be applied to a wheel so that it remains stationary while absorbing the external force [paragraph 84, FIG. 9]. Repositioning the members at 135 that form the arm in FIG. 1 to receive an anticipated force means applying torques to the joints at 150 [FIG. 1, numbers 135 and 150]. Since the robotic arm is composed of balancing members, and so any repositioning of the balancing members at 135 of FIG. 1 can also include applying force at the end effector).
	Stilman does not teach:
	at least one leg having first and second ends, the first end coupled to the inverted pendulum body at a second joint of the plurality of joints.
	However, Yun teaches:
	at least one leg having first and second ends, the first end coupled to the inverted pendulum body at a second joint of the plurality of joints (Yun teaches at least one embodiment of a robot which balances on a support leg while stepping with a swing leg, forming a humanoid robot modeled as an inverted pendulum [Claim 16, Column 8, rows 46-56]. Further, FIGS. 11A, 11B, 16A, and 16B show the robot with a plurality of joints on each leg, and the specification teaches that in one embodiment, the humanoid biped robot has a human-like joint configuration with six degrees of freedom in each leg [Column 5, rows 2-6]. Each leg also has two end positions, one at the depicted top of the leg, and one at the foot [FIGS. 11A, 11B, 16A, and 16B]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with at least one leg having first and second ends, the first end coupled to the inverted pendulum body at a second joint of the plurality of joints as taught by Yun to allow a robot with legs instead of wheels to use Stilman’s dynamic balancing system.
	Stilman also does not teach:
	a drive wheel rotatably coupled to the second end of the at least one leg.
	However, Amino teaches:
	a drive wheel rotatably coupled to the second end of the at least one leg (Amino teaches a robot that has a pair of legs with two portions, with a drivable wheel attached at the tip of the lower leg portions [paragraph 13, FIG. 1]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with a drive wheel rotatably coupled to the second end of the at least one leg as taught by Amino so that a robot with legs and wheels can use Stilman’s dynamic balancing system.
	Stilman also does not teach: 
	based on the received steering commands, generating, by the data processing hardware, a wheel torque for the drive wheel of the robot and a wheel axle force at the drive wheel of the robot, the wheel torque and the wheel axle force generated to perform the given task;
	However, Amino teaches:
	based on the received steering commands, generating, by the data processing hardware, a wheel torque for the drive wheel of the robot and a wheel axle force at the drive wheel of the robot, the wheel torque and the wheel axle force generated to perform the given task (Amino teaches a wheel actuator at paragraph 43, number 15 for rotating in a direction of pitch axis in the figure at a lower end in the longitudinal direction of this lower frame 13 of spring, and a wheel 14, which is attached on an output axis of this wheel actuator 15. This serves as the axis for the drive wheels in paragraph 13. There is also a control instruction value outputting means which controls said actuator upon the basis of information regarding the angular velocity of the robot with respect to gravity provided by an inclination detecting means mounted on said body [paragraph 14]. A wheel actuator for rotating in a direction of pitch axis at the end of the shank [FIG. 5, number 15, paragraph 43]. The robot travels on the drivable wheels along a target angle and a target angular velocity based on instructions from a control instruction value outputting means [paragraph 14], which reads on the wheel torque and the wheel axle force generated to perform a given task).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with based on the received steering commands, generating, by the data processing hardware, a wheel torque for the drive wheel of the robot and a wheel axle force at the drive wheel of the robot, the wheel torque and the wheel axle force generated to perform the given task as taught by Amino so that the balancing method of Stilman can also utilize the drive wheel of the robot to maintain the robot’s balance.
	Stilman also does not teach: 
	the movement constraints comprising collision limitations configured to avoid collisions between portions of the robot.
	However, Bosscher teaches:
	the movement constraints comprising collision limitations configured to avoid collisions between portions of the robot (Bosscher teaches a robotic apparatus with a collision avoidance scheme, divided into “bodies,” which can be divided into two sets. The set of “robotic manipulator” bodies, R, are the bodies that are a part of the second robotic manipulator, while the set of “object” bodies, O, are the other bodies (including the first robotic manipulator) [paragraph 57]. For each robotic manipulator body in set R it is helpful to then determine the set of the bodies that could possibly collide with it [paragraph 58]. It is helpful to generate constraints on the allowed motion of the robot in order to avoid these collisions [paragraph 63]. In addition to avoiding collisions (both with the first robotic manipulator and with itself), it is helpful for the motion of the second robotic manipulator to not violate its joint angle limits or joint velocity limits. To effectuate this, a set of linear inequality constraints on the commanded velocity of the first robotic manipulator is created [paragraph 64]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with the movement constraints comprising collision limitations configured to avoid collisions between portions of the robot as taught by Bosscher so as to prevent portions of the robot from colliding with each other. 
	Regarding Claim 19. Stilman in combination with Yun, Amino, and Bosscher teaches the method of claim 15.
	Stilman also teaches: 
	wherein the movement constraints further comprise at least one of: 
	range of motion limitations for each of the plurality of joints; or
	torque limitations for each of the plurality of joints (Stilman teaches that the constraints of the robot can include the provision of a 3D volume of “operational points” given any fixed location of the wheel assembly [paragraph 33]. Stilman also teaches that a Hamiltonian matrix and a Jacobian matrix can be used to determine an overall minimum for the motion of all the components of the robotic system, thereby applying a minimum limit for the torque of each of the plurality of joints [paragraph 91]).
	Regarding Claim 20. Stilman in combination with Yun, Amino, and Bosscher teaches the robot of claim 15.
	Stilman does not teach:
	wherein the first end of the at least one leg is coupled to the second end portion of the inverted pendulum body.
	However, Yun teaches:
	wherein the first end of the at least one leg is coupled to the second end portion of the inverted pendulum body (Yun teaches at least one embodiment of a robot which balances on a support leg while stepping with a swing leg, forming a humanoid robot modeled as an inverted pendulum [Claim 16, Column 8, rows 46-56]. Further, FIGS. 11A, 11B, 16A, and 16B show the robot with a plurality of joints on each leg, and the specification teaches that in one embodiment, the humanoid biped robot has a human-like joint configuration with six degrees of freedom in each leg [Column 5, rows 2-6]. Each leg also has two end positions, one at the depicted top of the leg, and one at the foot [FIGS. 11A, 11B, 16A, and 16B]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with wherein the first end of the at least one leg is coupled to the second end portion of the inverted pendulum body as taught by Yun to allow a robot with legs instead of wheels to use Stilman’s dynamic balancing system.
	Regarding Claim 21. Stilman in combination with Yun, Amino, and Bosscher teaches the robot of claim 15.
	Stilman also teaches: 
	wherein the robot further comprises a counter-balance body disposed on the inverted pendulum body and configured to move relative to the inverted pendulum body (Stilman teaches a robotic system including a body with one or more balancing members, a balancing system, an actuated waist joint [paragraph 41, number 119 of FIG. 1], and the balancing members can be configured to provide sufficient degrees of freedom so as to enable balancing the robotic system through either reposition or accelerating the balancing members [paragraph 49, FIG. 1, number 135]. This can even be achieved with two articulated arms that the balancing members can be connected to, and the arms move in relation to the pendulum body (the torso, number 118 of FIG. 1) and can even be attached to the pendulum, as shown in FIG. 1).
	Regarding Claim 22. Stilman in combination with Yun, Amino, and Bosscher teaches the robot of claim 21.
	Stilman also teaches:
	wherein the counter-balance body is disposed on the first end portion of the inverted pendulum body (Stilman teaches that the balance members 135 are connected to the pendulum/body at the upper/first end, either directly at joint 150, or through intermediary arm 140, but the latter is not required [FIG. 1, paragraph 50], which correlates to the first end portion of the inverted pendulum body of the current application).
	Regarding Claim 23. Stilman in combination with Yun, Amino, and Bosscher teaches the robot of claim 21.
	Stilman also teaches:
	wherein the counter-balance body is disposed on the second end portion of the inverted pendulum body (Stilman teaches that among the repositionable components that can be repositioned to maintain the robot’s balance is the base of the robot itself at 115 [FIG. 1, number 115, paragraph 67]. Various components are repositioned to restabilize the center of mass [paragraph 67]. The base is shown to be connected to the pendulum/body at the bottom/second end [FIG. 1, paragraph 67], which correlates to the second end portion of the inverted pendulum body of the current application).
	Regarding Claim 24. Stilman in combination with Yun, Amino, and Bosscher teaches the robot of claim 21.
	Stilman also teaches:
	wherein the plurality of joints of the inverted pendulum body comprises: the first joint coupling the arm to the inverted pendulum body (Stilman teaches a plurality of joints, where one joint at the first end of the inverted pendulum couples up to two articulated arms 140 to the inverted pendulum body, actuated by the joint at 150 [paragraph 50, FIG. 1]);
	a joint coupling the inverted pendulum body to the counter-balance body (Stilman teaches a plurality of joints, where an actuated waist joint at 119 connects the base of the robot at 115 to the robot torso at 118 [FIG. 1], where the base operates as a repositionable component that is repositioned to maintain the robot’s balance [paragraph 67]); and
	at least one arm joint coupling two members of the arm together (Stilman shows an arm composed of linked balancing members that are connected by joints labeled 150 [FIG. 1]).
	Stilman does not teach:
	the second joint coupling the first end of the at least one leg to the inverted pendulum body;
	However, Yun teaches:
	the second joint coupling the first end of the at least one leg to the inverted pendulum body (Yun teaches at least one embodiment of a robot which balances on a support leg while stepping with a swing leg, forming a humanoid robot modeled as an inverted pendulum [Claim 16, Column 8, rows 46-56]. Further, FIGS. 11A, 11B, 16A, and 16B show the robot with a plurality of joints on each leg, and the specification teaches that in one embodiment, the humanoid biped robot has a human-like joint configuration with six degrees of freedom in each leg [Column 5, rows 2-6]. Each leg also has two end positions, one at the depicted top of the leg, and one at the foot [FIGS. 11A, 11B, 16A, and 16B]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with the second joint coupling the first end of the at least one leg to the inverted pendulum body as taught by Yun to allow a robot with legs instead of wheels to use Stilman’s dynamic balancing system.
	Regarding Claim 25. Stilman in combination with Yun, Amino, and Bosscher teaches the robot of claim 24.
	Stilman also teaches:
	wherein the arm comprises: a first member having a first end and a second end, the first end of the first member coupled to the first end portion of the inverted pendulum body at the first joint (Stilman teaches that the articulated arms 140 show that the arms can be formed from multiple balancing members arranged in a chain [paragraph 11, FIG. 1]. The first of these members would have two ends, and is coupled to the inverted pendulum body at the first joint 150 [FIG. 1]. Alternatively, this first member may be thought of as the shoulder joint 155 of FIG. 1);
	a second member having a first end and a second end, the first end of the second member coupled to the second end of the first member at a first arm joint of the at least one arm joint (Stilman teaches that the second member of the articulated arms shown in FIG. 1 has two ends, the first of which is coupled with the second end of the first member at joint 150 [FIG. 1]); and
	a third member having a first end and a second end, the first end of the third member coupled to the second end of the second member at a second arm joint of the at least one arm joint (Stilman teaches that the third member of the articulated arms shown in FIG. 1 also has two ends, the first of which is coupled to the second arm member at the second end with another joint 150 [FIG. 1]).
	Regarding Claim 26. Stilman in combination with Yun, Amino, and Bosscher teaches the robot of claim 21.
	Stilman does not teach:
	wherein the at least one leg comprises: a right leg having first and second ends, the first end of the right leg prismatically coupled to the second end portion of the inverted pendulum body, the right leg having a right drive wheel rotatably coupled to the second end of the right leg; 
	and a left leg having first and second ends, the first end of the left leg prismatically coupled to the second end portion of the inverted pendulum body, the left leg having a left drive wheel rotatably coupled to the second end of the left leg.
	However, Amino teaches:
	wherein the at least one leg comprises: a right leg having first and second ends, the first end of the right leg prismatically coupled to the second end portion of the inverted pendulum body, the right leg having a right drive wheel rotatably coupled to the second end of the right leg (Amino shows in FIG. 1 a right leg with two visible ends at number 7, referred to as the right thigh, and another piece referred to as the right shank at number 9 [FIG. 1, paragraph 31]. The right thigh is prismatically coupled to the body at number 3 of the same figure, and a wheel marked number 14 is rotatably coupled to the shank at number 15 of FIG. 5); and
	a left leg having first and second ends, the first end of the left leg prismatically coupled to the second end portion of the inverted pendulum body, the left leg having a left drive wheel rotatably coupled to the second end of the left leg (Amino shows in FIG. 1 a left leg with two visible ends at number 6, referred to as the left thigh, and another piece referred to as the left shank at number 8 [FIG. 1, paragraph 31]. The left thigh is prismatically coupled to the body at number 3 of the same figure, and a wheel marked number 14 is rotatably coupled to the shank at number 15 of FIG. 5).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with wherein the at least one leg comprises: a right leg having first and second ends, the first end of the right leg prismatically coupled to the second end portion of the inverted pendulum body, the right leg having a right drive wheel rotatably coupled to the second end of the right leg; and a left leg having first and second ends, the first end of the left leg prismatically coupled to the second end portion of the inverted pendulum body, the left leg having a left drive wheel rotatably coupled to the second end of the left leg as taught by Amino so that a robot with two legs and two drive wheels can use Stilman’s dynamic balancing system. 
	Regarding Claim 27. Stilman in combination with Yun, Amino, and Bosscher teaches the robot of claim 15.
	Stilman also teaches:
	wherein the manipulation inputs correspond to a force or an acceleration for the end-effector (Stilman teaches a sensing system that serves as a source of input for the storage device and the processing unit [paragraph 63]. The sensing system at 610 includes a gyroscope 612 and an accelerator 616 [FIG. 6], and the processing unit can process this information to determine how to balance the robotic system [paragraph 64]. This in turn allows the processing unit to instruct one or more controllers (640 of FIG. 6) to actuate joints (150 of FIG. 1) corresponding to the controllers, allowing the robot arm to reposition based on the pitch information to balance the robot system [paragraph 64] , and as a result of the joint movement, the balancing members that make up the arm can be accelerated or repositioned to balance the robotic system. The robot arm, which can carry and support a payload [paragraphs 51-52] and can push a table or pull a door [paragraph 79] reads on the claim element of end-effector).

Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stilman US 20110071677 A1 (“Stilman”), Yun et al. US 8849454 B2 (“Yun”), Amino et al. US 20110054681 A1 (“Amino”), and Bosscher et al. US 20110066282 A1 (“Bosscher”) as applied to claims 1 and 15 above, and further in view of Nagasaka US 8322468 B2 (“Nagasaka”).
	Regarding Claim 2. Stilman in combination with Yun and Amino teaches the method of claim 1. 
	Stilman also teaches:
	wherein generating the corresponding joint torque for each of the plurality of joints comprises using a joint torque algorithm to achieve a balance objective of the robot and to achieve a manipulation objective for moving the arm of the robot based on the given task (Stilman teaches the using an algorithm for determining how to reposition the components, implementing weight adjustment based on a weighting matrix multiplied by a Jacobian matrix to maintain the robot’s balance [paragraph 75]. Similarly, a weighting matrix can be used to determine a degree, or weight, to which each joint 150 is used to affect the center of mass [paragraph 75, FIG. 1]. The joints at 150 are the same joints that control the arm at 140, which the robot uses to manipulate a payload for a given task [FIG. 1, numbers 140 and 150]. Stilman also teaches an accelerating system which balances the robot by producing torque on the robotic system [paragraph 79]. A torque can be applied to each joint 150 according to a control law described in paragraph 81 to maintain or restore balance to the body of the robotic system).
	Stilman does not teach:
	the joint torque algorithm comprising a quadratic function based on the received movement constraints.
	However, Nagasaka teaches:
	the joint torque algorithm comprising a quadratic function based on the received movement constraints (Nagasaka teaches a torque sensor that detects an external torque of a motor is placed on an output axis of a decelerator. When the joint-driving actuator is subjected to force control according to a torque instruction value, a driving force for a joint is determined based on an ideal response model of the actuator, and the ideal response model is configured to be a quadratic differential equation defining a relation among a torque instruction value, external torque, and a joint-angle acceleration target value achieved by the actuator [Column 7, rows 66-67, and Column 8, rows 1-9], which reads on a joint torque algorithm comprising a quadratic function based on the received movement constraints. The ideal response model of the joint-driving actuator is used as the basis for the joint control unit to determine an instruction joint force on the joint-driving actuators to perform force control over the joints [Column 3, rows 63-67, Column 4, rows 1-9]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with the joint torque algorithm comprising a quadratic function based on the received movement constraints as taught by Nagasaka so that the algorithm can define the relation among torque instruction value, external torque, and joint-angle acceleration target values achieved by the actuators as taught by Nagasaka [Column 5, rows 34-45].
	Regarding Claim 3. Stilman in combination with Yun, Amino, Bosscher, and Nagasaka teaches the method of claim 2.
	Stilman also teaches:
	wherein, when the balance objective or the manipulation objective is indeterminate while using the joint torque algorithm to achieve the balance objective and to achieve the manipulation objective, the joint torque algorithm applies a default torque to the corresponding joint of the plurality of joints to control the robot to perform the given task without compromising the balance objective and the manipulation objective (Stilman teaches that in the simplest static case the torques acting on the robotic system result from gravitational forces acting on the masses of the robot [paragraph 29]. Therefore equilibrium is generally achieved when the center of mass of the robotic system lies on a target line, which extends vertically through a target point. The target point is the point on a surface 50, such as the ground, wherein the robotic system 100 is balanced when the center of mass of the robotic system 100 is positioned over the target point [paragraph 29]. Through the balancing system, the robot restores equilibrium by balancing its various components, even though it is not statically stable [paragraph 30]. An accelerating system can provide balance by calculating a target torque and producing said target torque by accelerating the balancing member to produce the target torque [Claims 3 and 4]. A torque applied to the joints of the balancing members is defined by a control law explained in paragraph 81, providing us with a joint torque algorithm. If the robot is considered to be in equilibrium when all forces acting on the robot are in balance, and the simplest static cases of torques result from gravitational forces acting on the masses of the robotic system [paragraph 29], then a default torque must be applied to joints to counter gravitational forces to maintain equilibrium, even if that default torque is 0, however, the configuration of components of the robot provide some redundancy, such that some components can be moved in different ways to achieve an approximately zero, or other target value net torque while retaining balance, and this can apply to the prismatic joints 150 in FIG. 1 [paragraphs 82-83]. All of this reads on the idea of a default torque for the joint torque algorithm that applies to the corresponding joint of the plurality of joints to control the robot. Furthermore, the dynamically stabilized robot can actively change its state to retain its balance while returning a payload to a target position, which means that the robot can still perform a given task without compromising the balance objective and the manipulation objective [paragraph 31]).
	Regarding Claim 4. Stilman in combination with Yun, Amino, Bosscher, and Nagasaka teaches the method of claim 2.
	Stilman also teaches:
	wherein using the joint torque algorithm to achieve the balance objective and to achieve the manipulation objective comprises: applying a first weight to the balance objective; and applying a second weight to the manipulation objective, the first weight and the second weight indicating an objective importance for the given task (Stilman in claim 9 specifically teaches the balancing system applying a set of weights to the balancing members corresponding to contributions of each balancing member to repositioning of the center of mass. These balancing members serve as weights to stabilize the robot [Claim 9]. FIG. 4 shows an embodiment where the balancing members can be arranged into multiple chains, such as articulated arms parallel to the payload [FIG. 4]. This is elaborated in claim 8, where the self-balancing robot system is configured to prioritize repositioning of a first balancing member over repositioning of a second balancing member, and in paragraph 74, the reference teaches that one or more components can be given a repositioning priority over other joints, such as joint 150 (the manipulator) or joint 119 (the balancing base of the torso) [Claim 8, paragraphs 74 and 91]).
	Regarding Claim 16. Stilman in combination with Yun, Amino, and Bosscher teaches the robot of claim 15. 
	Stilman also teaches wherein generating the corresponding joint torque for each of the plurality of joints comprises using a joint torque algorithm to achieve a balance objective to balance the robot and to achieve a manipulation objective to move the arm of the robot based on the given task (Stilman teaches the using an algorithm for determining how to reposition the components, implementing weight adjustment based on a weighting matrix multiplied by a Jacobian matrix to maintain the robot’s balance [paragraph 75]. Similarly, a weighting matrix can be used to determine a degree, or weight, to which each joint 150 is used to affect the center of mass [paragraph 75, FIG. 1]. The joints at 150 are the same joints that control the arm at 140, which the robot uses to manipulate a payload for a given task [FIG. 1, numbers 140 and 150]. Stilman also teaches an accelerating system which balances the robot by producing torque on the robotic system [paragraph 79]. A torque can be applied to each joint 150 according to a control law described in paragraph 81 to maintain or restore balance to the body of the robotic system).
	Stilman does not teach:
	the joint torque algorithm comprising a quadratic function based on the received movement constraints.
	However, Nagasaka teaches:
	the joint torque algorithm comprising a quadratic function based on the received movement constraints (Nagasaka teaches a torque sensor that detects an external torque of a motor is placed on an output axis of a decelerator. When the joint-driving actuator is subjected to force control according to a torque instruction value, a driving force for a joint is determined based on an ideal response model of the actuator, and the ideal response model is configured to be a quadratic differential equation defining a relation among a torque instruction value, external torque, and a joint-angle acceleration target value achieved by the actuator [Column 7, rows 66-67, and Column 8, rows 1-9], which reads on a joint torque algorithm comprising a quadratic function based on the received movement constraints. The ideal response model of the joint-driving actuator is used as the basis for the joint control unit to determine an instruction joint force on the joint-driving actuators to perform force control over the joints [paragraph 23 and 24]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stilman with the joint torque algorithm comprising a quadratic function based on the received movement constraints as taught by Nagasaka so that the algorithm can define the relation among torque instruction value, external torque, and joint-angle acceleration target values achieved by the actuators as taught by Nagasaka [Column 3, rows 63-67, Column 4, rows 1-9].
	Regarding Claim 17. Stilman in combination with Yun, Amino, Bosscher, and Nagasaka teaches the method of claim 16. 
	Stilman also teaches:
	wherein, when the balance objective or the manipulation objective is indeterminate while using the joint torque algorithm to achieve the balance objective and to achieve the manipulation objective, the joint torque algorithm applies a default torque to the corresponding joint of the plurality of joints to control the robot to perform the given task without compromising the balance objective and the manipulation objective (Stilman teaches that in the simplest static case the torques acting on the robotic system result from gravitational forces acting on the masses of the robot [paragraph 29]. Therefore equilibrium is generally achieved when the center of mass of the robotic system lies on a target line, which extends vertically through a target point. The target point is the point on a surface 50, such as the ground, wherein the robotic system 100 is balanced when the center of mass of the robotic system 100 is positioned over the target point [paragraph 29]. Through the balancing system, the robot restores equilibrium by balancing its various components, even though it is not statically stable [paragraph 30]. An accelerating system can provide balance by calculating a target torque and producing said target torque by accelerating the balancing member to produce the target torque [Claims 3 and 4]. A torque applied to the joints of the balancing members is defined by a control law explained in paragraph 81, providing us with a joint torque algorithm. If the robot is considered to be in equilibrium when all forces acting on the robot are in balance, and the simplest static cases of torques result from gravitational forces acting on the masses of the robotic system [paragraph 29], then a default torque must be applied to joints to counter gravitational forces to maintain equilibrium, even if that default torque is 0, however, the configuration of components of the robot provide some redundancy, such that some components can be moved in different ways to achieve an approximately zero, or other target value net torque while retaining balance, and this can apply to the prismatic joints 150 in FIG. 1 [paragraphs 82-83]. All of this reads on the idea of a default torque for the joint torque algorithm that applies to the corresponding joint of the plurality of joints to control the robot. Furthermore, the dynamically stabilized robot can actively change its state to retain its balance while returning a payload to a target position, which means that the robot can still perform a given task without compromising the balance objective and the manipulation objective [paragraph 31]).
	Regarding Claim 18. Stilman in combination with Yun, Amino, Bosscher, and Nagasaka teaches the method of claim 16. 
	Stilman also teaches:
	wherein using the joint torque algorithm to achieve the balance objective and to achieve the manipulation objective comprises: applying a first weight to the balance objective; and applying a second weight to the manipulation objective, the first weight and the second weight indicating a torque importance for the given task (Stilman in claim 9 specifically teaches the balancing system applying a set of weights to the balancing members corresponding to contributions of each balancing member to repositioning of the center of mass. These balancing members serve as weights to stabilize the robot [Claim 9]. FIG. 4 shows an embodiment where the balancing members can be arranged into multiple chains, such as articulated arms parallel to the payload [FIG. 4]. This is elaborated in claim 8, where the self-balancing robot system is configured to prioritize repositioning of a first balancing member over repositioning of a second balancing member, and in paragraph 74, the reference teaches that one or more components can be given a repositioning priority over other joints, such as joint 150 (the manipulator) or joint 119 (the balancing base of the torso) [Claim 8, paragraphs 74 and 91]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664